            20-12192-jlg          Doc 1           Filed 09/17/20 Entered 09/17/20 15:16:09                                  Main Document
                                                                Pg 1 of 10
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

 __________   District
 Southern District     of __________
                   of New  York

 Case number (If known): _________________________ Chapter 15                                                                                     Check if this is an
                                                                                                                                                  amended filing



Official Form 401
Chapter 15 Petition for Recognition of a Foreign Proceeding                                                                                                12/15

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write debtor’s name and case number (if known).



1.   Debtor’s name
                                            Culligan Ltd.
                                           _____________________________________________________________________________________________




2.   Debtor’s unique identifier            For non-individual debtors:

                                                        Federal Employer Identification Number (EIN)      ___ ___ – ___ ___ ___ ___ ___ ___ ___

                                                  ✔           35591
                                                        Other ___________________________. Describe identifier


                                           For individual debtors:

                                                        Social Security number:    xxx – xx– ____ ____ ____ ____

                                                        Individual Taxpayer Identification number (ITIN): 9 xx – xx – ____ ____ ____ ____

                                                        Other ___________________________. Describe identifier ______________________________.



3.   Name of foreign
     representative(s)                      Michael Morrison and Charles Thresh
                                           ____________________________________________________________________________________________


4.   Foreign proceeding in which
     appointment of the foreign
     representative(s) occurred

5.   Nature of the foreign
                                           Check one:
     proceeding
                                                  Foreign main proceeding
                                                  Foreign nonmain proceeding
                                           ✔      Foreign main proceeding, or in the alternative foreign nonmain proceeding


6.   Evidence of the foreign               ✔      A certified copy, translated into English, of the decision commencing the foreign proceeding and
     proceeding                                   appointing the foreign representative is attached.




                                                  A certificate, translated into English, from the foreign court, affirming the existence of the foreign
                                                  proceeding and of the appointment of the foreign representative, is attached.

                                                  Other evidence of the existence of the foreign proceeding and of the appointment of the foreign
                                                  representative is described below, and relevant documentation, translated into English, is attached.

7.   Is this the only foreign                     No. (Attach a statement identifying each country in which a foreign proceeding by, regarding, or against the
     proceeding with respect to                   debtor is pending.)
     the debtor known to the               ✔      Yes
     foreign representative(s)?



Official Form 401                                 Chapter 15 Petition for Recognition of a Foreign Proceeding                                   page 1
               20-12192-jlg        Doc 1         Filed 09/17/20 Entered 09/17/20 15:16:09                                   Main Document
                                                               Pg 2 of 10
Debtor          Culligan  Ltd.
                _______________________________________________________                           Case number (if known)_____________________________________
                Name



8.    Others entitled to notice          Attach a list containing the names and addresses of:
                                         (i)    all persons or bodies authorized to administer foreign proceedings of the debtor,
                                         (ii)   all parties to litigation pending in the United States in which the debtor is a party at the time of filing of this
                                                petition, and
                                         (iii) all entities against whom provisional relief is being sought under § 1519 of the Bankruptcy Code.


9.    Addresses                          Country where the debtor has the center of its                  Debtor’s registered office:
                                         main interests:
                                                                                                          c/o KPMG Advisory Limited
                                        Bermuda
                                        ______________________________________________                   4 Par-La-Ville Road
                                                                                                         ______________________________________________
                                                                                                         Number     Street

                                                                                                         _______________________________________________
                                                                                                         P.O. Box

                                                                                                         Hamilton HM 08
                                                                                                         _______________________________________________
                                                                                                         City         State/Province/Region ZIP/Postal Code


                                                                                                         Bermuda
                                                                                                         _______________________________________________
                                                                                                         Country




                                         Individual debtor’s habitual residence:                         Address of foreign representative(s):



                                         _______________________________________________                 4 Par-La-Ville Road
                                                                                                       _______________________________________________
                                         Number     Street                                               Number     Street

                                         _______________________________________________                 _______________________________________________
                                         P.O. Box                                                        P.O. Box

                                         _______________________________________________                 Hamilton        HM 08
                                                                                                         _______________________________________________
                                         City         State/Province/Region ZIP/Postal Code              City         State/Province/Region ZIP/Postal Code


                                         _______________________________________________                 Bermuda
                                                                                                         _______________________________________________
                                         Country                                                         Country




10.   Debtor’s website (URL)              N/A
                                         ____________________________________________________________________________________________________




11.   Type of debtor                     Check one:

                                                Non-individual (check one):

                                                      Corporation. Attach a corporate ownership statement containing the information
                                                      described in Fed. R. Bankr. P. 7007.1.

                                                      Partnership
                                                  ✔                    Bermuda exempted company
                                                      Other. Specify: ________________________________________________

                                                Individual




     Official Form 401                          Chapter 15 Petition for Recognition of a Foreign Proceeding                                      page 2
      20-12192-jlg            Doc 1         Filed 09/17/20 Entered 09/17/20 15:16:09                                              Main Document
                                                          Pg 3 of 10




Debtor        Culligan Ltd.                                                                   Case number (It_,,),_ _ _ _ _ _ _ _ _ _ _ _ __
                  Namo




12.   Why is venue proper in this     Check        one:
      district?                       6ZI     Debtor's principal place of business or principal assets in the United States are in this district.
                                      0       Debtor does not have a place of business or assets in the United States, but the following
                                              action or proceeding in a federal or slate court is pending against the debtor in this district:


                                      0       If neither box Is checked, venue is consistent with the interests of justice and the convenience
                                              of the parties, having regard to the relief sought by the foreign representative, because :




13.   Signature of foreign
      representative(s)               I request relief in accordance with chapter 15 of title 11 , United States Code.

                                      I am the foreign representative of a debtor in a foreign proceeding, the debtor is eligible for the
                                      relief sought in this petition, and I am authorized to file this petition.

                                      I have examined the information in this petition and have a reasonable belief that the
                                      information is true and correct.

                                      I declare under penalty of perjury that the foregoing is true and correct,


                                                                                                        Charles Thresh
                                            Signature of foreign representative                         Printed name


                                      Executed on           09/17/2020
                                                            MM /DD/ YYYY




                                                                    Mo
14. Signature of attorney
                                                                                                        Date
                                             Signature of Attorney for foreign representative


                                            Lawrence P. Gottesman
                                            Printed name
                                            Allegaert Berger & Vogel LLP
                                            Firm name
                                            111 Broadway, 20th Floor
                                            Number         street
                                            N"'e'-'w-'--'-Y-"-o'-'-rk-'---_ _ _ _ _ _ _ _ _ _ _ _ N..,cY_ _ _1'-'0="0-=-0-=-6~ _ _ _ _ __
                                            City                                                            State           ZIP Code


                                            (212) 571-0550                                                  lgottesman@abv.com
                                            Contact phone                                                   Email address



                                            1993005                                                         NY
                                            Bar number                                                      State




 Official Form 401                           Chapter 15 Petition for Recognition of a Foreign Proceeding                                     page3
20-12192-jlg   Doc 1   Filed 09/17/20 Entered 09/17/20 15:16:09   Main Document
                                     Pg 4 of 10




                                   EXHIBIT A

  August 23, 2019 Order of he Supreme Court of Bermuda Granting Culligan Ltd.’s
   Petition for Court-Supervised Winding Up and Continuing the Appointment of
          M ssrs. Morrison and Thresh as Joint Liquidators of Culligan Ltd.
20-12192-jlg       Doc 1      Filed 09/17/20 Entered 09/17/20 15:16:09   Main Document
                                            Pg 5 of 10



                              IN THE
                              IN THE SUPREME
                                     SUPREME COURT
                                             COURT OF BERMUDA
                                                   OF BERMUDA

                                     COMPANIES (WINDING
                                     COMPANIES (WINDING UP)
                                                        UP)

                                         COMMERCIAL
                                         COMMERCIAL LIST
                                                    LIST

                                            2019:: No.
                                            2019   No. 278
                                                       278


                                              MEMBERS'
  IN
  IN   THE
       THE     MATTER
               MATTER OF
                      OF CULLIGAN
                         CULLIGAN LIMITED (IN
                                  LIMITED (IN MEMBERS' VOLUNTARY
                                                       VOLUNTARY
  LIQUIDATION)
  LIQUIDATION)


  AND
  AND      IN THE MATTER
           IN THE MATTER OF
                         OF THE
                            THE COMPANIES
                                COMPANIES ACT 1981
                                          ACT 1981




                                       WINDING UP
                                       WINDING UP ORDER
                                                  ORDER



                                                      Members'
  UPON
  UPON           THE
                 THE PETITION of
                     PETITION of Culligan
                                 Culligan Limited (in
                                          Limited (in Members' Voluntary
                                                               Voluntary
  Liquidation, by
  Liquidation, by its
                  its joint liquidators
                      joint             Mike W
                            liquidators Mike W Morrison
                                               Morrison and
                                                        and Charles
                                                            Charles Thresh)
                                                                    Thresh)


  ("Petitioner")
  ("Petitioner") presented toto this
                 presented      this Court
                                     Court on 2 July
                                           on 2 July 2019
                                                     2019 ("Petition")
                                                          ("Petition")



  AND
  AND UPON
      UPON           the Summons
                     the Summons of the
                                 of the Petitioner
                                        Petitioner and
                                                   and Order
                                                       Order dated
                                                             dated 13 August 2019
                                                                   13 August 2019
  certifying
  certifying
             compliance
             compliance with the
                        with the provisions
                                 provisions of Rule 24
                                            of Rule 24 of the Companies
                                                       of the Companies (Winding
                                                                        (Winding


  Up) Rules
  Up) Rules 1982
            1982




  AND
  AND UPON
      UPON          reading the
                    reading the First
                                First Affidavit
                                      Affidavit of Michael Morrison
                                                of Michael Morrison dated
                                                                    dated 27
                                                                          27 June
                                                                             June 2019
                                                                                  2019




  UPON
  UPON HEARING
       HEARING                Counsel
                              Counsel for
                                      for the Petitioner,
                                          the Petitioner,

  AND
  AND UPON
      UPON           the Court
                     the Court being satisfied
                               being satisfied that the
                                               that the grounds
                                                        grounds for
                                                                for winding up
                                                                    winding up the
                                                                               the
  Company
  Company under Section
          under Section 161
                        161 of the Companies
                            of the Companies Act 1981
                                             Act 1981 as
                                                      as set
                                                         set out
                                                             out in the Petition
                                                                 in the Petition
  have been
  have been proved.
            proved.




  Legal -- 15932840.1
  Legal    15932840.1
20-12192-jlg       Doc 1   Filed 09/17/20 Entered 09/17/20 15:16:09   Main Document
                                         Pg 6 of 10



  IT IS
  IT IS HEREBY
        HEREBY ORDERED
               ORDERED that:
                       that:




  1.
  1.      Culligan
          Culligan Limited be
                   Limited be wound
                              wound up
                                    up by
                                       by this
                                          this Court
                                               Court under the
                                                     under the provisions
                                                               provisions of the
                                                                          of the


          Companies
          Companies Act 1981.
                    Act 1981.




  2.
  2.      Mike W
          Mike W Morrison
                 Morrison and
                          and Charles
                              Charles Thresh
                                      Thresh of
                                             of KPMG do
                                                KPMG do continue
                                                        continue as joint
                                                                 as joint


          liquidators
          liquidators of the Company,
                      of the Company, and
                                      and in respect ofof any
                                          in respect      any act
                                                              act which,
                                                                  which, under the
                                                                         under the
          Companies
          Companies Act 1981,
                    Act 1981, is required toto be
                              is required      be done
                                                  done by aa liquidator
                                                       by    liquidator or
                                                                        or authorised
                                                                           authorised


          by him,
          by him, the
                  the joint
                      joint liquidators
                            liquidators may
                                        may do
                                            do such
                                               such act
                                                    act or
                                                        or give
                                                           give such
                                                                such authorisation
                                                                     authorisation


          either
          either jointly or
                 jointly    by acting
                         or by acting on behalf of
                                      on behalf    both.
                                                of both.




  3.
  3.      The
          The period for
              period for convening
                         convening for the
                                   for the first
                                           first meetings of
                                                 meetings of creditors
                                                             creditors and
                                                                       and


          contributories
          contributories as
                         as set
                            set out in
                                out in the Rules
                                       the Rules be
                                                 be and
                                                    and is hereby extended
                                                        is hereby extended to six
                                                                           to six


          months from
          months from the date
                      the date of this Order.
                               of this Order.




  4.
  4.      The
          The costs
              costs of the Petitioner
                    of the Petitioner be
                                      be paid
                                         paid out
                                              out of the assets
                                                  of the assets of the Company
                                                                of the Company as
                                                                               as an
                                                                                  an


          expense
          expense of the liquidation.
                  of the liquidation.




  Dated this 23rd
  Dated this 23 rd day
                   day of August
                       of August 2019
                                 2019




                                                   CHIEF   JU           SNE   JUDGE




  Legal -- 15932840.1
  Legal    15932840.1
 20-12192-jlg         Doc 1   Filed 09/17/20 Entered 09/17/20 15:16:09         Main Document
                                            Pg 7 of 10




                                             IN THE
                                             IN THE SUPREME
                                                    SUPREME COURT OF
                                                            COURT OF BERMUDA
                                                                     BERMUDA
                                                       COMPANIES
                                                       COMPANIES (WINDING
                                                                 (WIND1NG UP)
                                                                          UP)

                                                          COMMERCIAL
                                                          COMMERCIAL LIST
                                                                     LIST

                                                             2019:: No.
                                                             2019   No. 278
                                                                        278


                                          IN THE MATTER
                                          IN THE   MATIER OF
                                                          OF CULLIGAN
                                                             CULLIGAN LIMITED (IN
                                                                      LIMITED (IN
                                          MEMBERS'
                                          MEMBERS' VOLUNTARY
                                                   VOLUNTARY LIQUIDATION)
                                                             LIQUIDATION)

                                          AND
                                          AND  IN THE
                                                   THE
                                                  IN   MATTER
                                                       MATTER OF
                                                              OF THE
                                                                 THE COMPANIES
                                                                     COMPANIES
                                          ACT
                                          ACT 1981
                                              1981




                                                         WINDING UP ORDER
                                                         WINDING UP ORDER




',_;    (.!)
' J.    .::::>
        ,,q




                                                        Conyers
                                                        Conyers      Dill & Pearman
                                                                     Dill &  Pearman
                                                             Clarendon
                                                             Clarendon     House
                                                                           House

                                                              2 Church
                                                              2   Church   Street
                                                                           Street

                                                           Hamilton, Bermuda
                                                           Hamilton,      Bermuda

                                                           RX W/gm/342836
                                                           RXW/gm/342836




       Legal -- 15932840.1
       Legal    15932840.1
20-12192-jlg   Doc 1   Filed 09/17/20 Entered 09/17/20 15:16:09     Main Document
                                     Pg 8 of 10




                                    EXHIBIT B

 September 1 , 2020 Order of The Supreme Court of Bermuda Sanctioning Messrs.
 Morrison and Thresh as Joint Liquidators of Culligan Ltd. to Bring This Chapter 15
                                   Proceeding.
            20-12192-jlg     Doc 1   Filed 09/17/20 Entered 09/17/20 15:16:09   Main Document
                                                   Pg 9 of 10
1

•'
                                IN THE SUPREME COURT OF BERMUDA
                                       COMPANIES (WINDING UP)
                                           COMMERCIAL LIST
                                              2019: No. 278


     IN THE MATIER OF CULLIGAN LIMITED (IN LIQUIDATION)


     AND IN THE MATTER OF THE COMPANIES ACT 1981




                                                ORDER



    UPON HEARING Counsel for the Petitioner
    AND UPON reading the affidavit of Charles Thresh sworn 13 September 2020


    IT IS HEREBY ORDERED that
        1. The Joint Liqudators' application filing a petition for recognition of a foreign
            proceeding under Chapter 15 of title 11 of the United States Bankruptcy Code
            and taking all such steps as they may consider advisable in connection with such
            petition is hereby sanctioned.
        2. Costs in the liquidation.

    DATED this           \ ~ day of September 2020
                         '
                                                                    /




    Legal - 17901782.1
          20-12192-jlg   Doc 1   Filed 09/17/20 Entered 09/17/20 15:16:09                   Main Document
                                              Pg 10 of 10
                                                                                                            '"   /
                                                                                                                 •


                                             IN THE SUPREME COURT OF BERMUDA
                                                  COMPANIES (WINDING UP)
                                                     COMMERCIAL COURT
                                                         2019: No.278


                                     IN THE MATTER OF CULLIGAN LIMITED (IN
                                     LIQUIDATIO1'.T)
                                     AND IN THE MATTER OF THE COMPANIES ACT 1981




                                                             ORDER


                                                                          .... .-······ ·



    £;
    C
    ~
      ~


           r-....
                                                                   ....
                                                                   :.
                                                                   ..
                                                                   :~
                                                                     ~

                                                                     '
                                                                                 ~~..             .
                                                                                                  .:

 l.u
~
k l
a::.-
e--
<




                                               CONYERS DILL & PEARMAN LIMITED
                                                      Barristers & Attorneys
                                                        Clarendon House
                                                    2 Church Street, Hamilton
                                                           BERMUDA
